EXHIBIT 10.12.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

December 15, 2010

This Second Amendment to the Employment Agreement by and between Antigenics Inc.
(the “Company”) and Garo Armen (the “Executive”) effective as of the 1st day of
December, 2005, as amended by the First Amendment effective as of the 2nd day of
July, 2009 (the “Employment Agreement”) amends the Employment Agreement
effective as of the date hereof as follows:

1. The second sentence of Section 5(d) is amended to read:

“In the event of such termination, the Company shall continue to pay the
Executive his Base Salary, at the rate in effect on the date of termination,
until the conclusion of a period of eighteen (18) months following the date of
termination.”

2. The first sentence of the flush language in Section 5(e) following
subparagraph (iii) is amended to read:

“In the event of termination in accordance with this Section 5.e, the Company
shall continue to pay the Executive his Base Salary, at the rate in effect on
the date of termination, until the conclusion of a period of eighteen
(18) months following the date of termination.”

3. The following is added at the end of Section 5(e):

“Notwithstanding anything in this Section 5(e) to the contrary, this
Section 5(e) shall only be applicable if the Executive provides notice to the
Company of the condition claimed to constitute Good Reason within than 90 days
following the initial existence of such condition, the Company fails to remedy
such condition within 30 days of receipt of such notice, and the Executive, in
fact, terminates employment with the Company within 12 months of the initial
existence of such condition.”

4. The following is added at the end of Section 5(g)(ii):

“Notwithstanding anything in the Agreement to the contrary, in the event any
provision contained in this agreement regarding payment or assistance to the
Executive related to the continuation of healthcare coverage for the Executive
is determined would cause the Company to violate the anti-discrimination rules
of the healthcare reform laws known as the Patient Protection and Affordable
Care Act, such provision shall be a nullity.”

5. A new Section 5(i) is added at the end of Section 5, to read:

“(i) Any amounts required to be paid as a Gross-up Payment shall in all cases be
paid by the Company to the Executive at a time and manner consistent with the
provisions of Treasury Regulation Section 1.409A-3(i)(1)(v) (regarding the
treatment of certain tax gross-up payments as made pursuant to a specified time
or fixed schedule).”

 

1



--------------------------------------------------------------------------------

6. Section 6(d) is restated in its entirety to read:

“(d) Any payments to be made to the Executive (or to the Executive’s designated
beneficiary or estate) hereunder following the Executive’s termination of
employment, other than payments that are expressly stated as paid in a series of
installments, shall be paid in the form of a single lump sum, which lump sum
shall be paid to the Executive within 60 days following the date of the
Executive’s termination of employment; provided, however, that the foregoing
shall not apply in the event it is determined that any payments to the Executive
must be deferred for six months in order to comply with Code
Section 409A(a)(2)(B)(i), as provided in Section 6(e), below; and provided
further that any references to “termination of employment” or any other similar
phrase in this Agreement shall be interpreted to mean a “separation from
service” as that phrase is used for purposes of Code Section 409A.”

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the 15 day of December, 2010.

 

THE EXECUTIVE     ANTIGENICS INC., a Delaware corporation

/s/ Garo Armen

    By:  

/s/ John Cerio

Garo Armen     Name:   John Cerio     Title:   Vice President Human Resources

 

2